Exhibit 10.1

FIRST AMENDMENT OF

TECHNOLOGY LICENSE AND

STOCK PURCHASE AGREEMENT




This First Amendment of Technology License and Stock Purchase Agreement (this
“Amendment”) is made and entered into this 14th day of May, 2009, by and between
Boreas Research Corporation (“Licensor”), a Florida corporation, and First
National Energy Corporation (“Licensee”), a Nevada corporation. Licensor and
Licensee are sometimes referred to collectively as the “the Parties.”




RECITALS




WHEREAS, the Parties have made and entered into that certain Technology License
and Stock Purchase Agreement (the “Agreement”), dated as of April 21, 2009; and




WHEREAS, pursuant to the Agreement, a portion of the license fee due from
Licensee to Licensor is payable in common shares of Licensee, which shares may,
at the option of Licensor, be issued to the stockholders of Licensor and not to
Licensor; and




WHEREAS, Parties now wish to document Licensor’s election to have such common
shares of Licensee issued at the Closing to the stockholders of Licensor and not
to Licensor, and to make an adjustment in the number of such common shares of
Licensee to be issued at the Closing.




NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and in the Agreement, Licensor and Licensee agree that the
Agreement shall be amended in the following particulars:




1.

The portion of the License fee payable in common stock of Licensee, as provided
in

Section 7.1 of the Agreement, is hereby revised to reduce the number of such
shares to be issued at the Closing, from Ninety-eight Million, Nine Hundred
Fifteen Thousand (98,915,000), to Ninety-eight Million, Eight Hundred Thousand
(98,800,000).




2.

As authorized by Section 7.10 of the Agreement, Licensor hereby consents to the
entirety of

the Shares due from Licensee under the Agreement being issued proportionately to
the stockholders of Licensor, and acknowledges that (a) each of Licensor’s
stockholders of Licensor is acquiring the Shares to be delivered to them under
the Agreement for investment and not with a view to the sale or distribution
thereof, and that none of such stockholders of Licensor has any commitment or
present intention to liquidate Licensee or to sell or otherwise dispose of the
Shares, and (b) each of such stockholders of Licensor has acknowledged the
"unregistered" and "restricted" nature of the Shares to be received by them
under the Agreement, and receipt of certain material information regarding
Licensee.




3.  Except as hereby amended, the Agreement shall remain in full force and
effect.














--------------------------------------------------------------------------------













     IN WITNESS WHEREOF, the Parties have executed this First Amendment
effective as of the day and year written above.




“Licensor”

Boreas Research Corporation







By: /s/ Douglas Lindeblom

Name: Douglas Lindeblom

Title: President and C.E.O.







“Licensee”

First National Energy Corporation







By: /s/ Peter Wanner

Name: Peter Wanner

Title: President






